Wheeler, J.
The practice of the court lias settled that the having prosecuted a writ of error, which has been dismissed for any informality or defect in prosecuting ir, will not bar another writ of error. The first writ having-been dismissed, it was competent for the plaintiff in error to proceed anew by petition for a second writ.
The requisition of a seal upon the tie of the transcript is for the purpose of preserving the record from the possibility of change or mutilation. Without it the record is incomplete; and the practice has been to dismiss the writ, unless the appellant or plaintiff' in error will take measures to perfect it. But a record thus imperfect has been held sufficient to authorize the awarding of a certiorari for the purpose of obtaining a complete transcript. The application for a certiorari will, therefore, be granted.
Ordered accordingly.